Mr. Justice Wilkin delivered the opinion of the court: This is an appeal from the Appellate Court for the First District, seeking to reverse a judgment there rendered affirming the decree of the circuit court of Cook county allowing appellee, as and for her solicitor’s fees in certain chancery causes in the circuit court of Cook county, the sum of $5000. On July 26, 1897, appellee recovered a decree in a separate maintenance proceeding on a bill filed by her, the, court fixing her solicitor’s fees and temporary alimony, and also permanent' alimony, at the sum of $6400 per annum. Appellant appealed first to the Appellate Court, (79 Ill. App. 590,) and by further appeal brought the cause to this court, (180 Ill. 481,) upon which latter appeal we affirmed the decree of the circuit court in all respects except as to the allowance of permanent alimony, which was reduced from the sum of $8400 per annum to. $3600 until the further order of the court, and remanded the cause to the circuit court, with directions to proceed in conformity with the views expressed in our opinion. The circuit court, in a contempt proceeding instituted by appellee, found appellant to be in contempt of the court in disregarding the terms of the.decree awarding temporary alimony to her, and adjudged that he be committed to the county jail of Cook county until the temporary alimony be paid. Appellant appealed from that judgment, also, to the Appellate Court, (79 Ill. App. 621,) and from a judgment of affirmance there rendered further appealed the cause here. (180 Ill. 592.) The petition in the present case was filed in the circuit court while these two appeals to this court were pending, and prayed for the allowance of solicitor’s fees for services rendered in prosecuting them. It is first contended that the circuit court, in this proceeding, was without jurisdiction to entertain the petition. But that contention is without merit. The services for which the allowance is made in this case are such as were rendered since July 26, 1897, the date of the first decree, and they appear to have been necessary in order that appellee might enforce her rights as adjudicated under that decree. The circuit court, December 8, 1899, upon a remandment to that court of the original cause, by its decree expressly reserved for future adjudication the matter here involved, namely, the fixing of appellee’s solicitor’s fees. The fees of her counsel for the services here claimed have not been adjusted in any former proceeding, nor has she by any act waived her legal right to have them allowed. The main contention on the part of appellant is, that the allowance of $5000 as solicitor’s fees is excessive. No good purpose would be served in setting forth or reviewing the testimony heard by the chancellor as to the services rendered by appellee’s counsel, and the value thereof, for which the allowance was made. From a careful consideration of the whole cause, and the arguments of counsel, we are of the opinion that the allowance of $5000 was not unreasonable,-—certainly not to the extent of justifying this court to substitute its judgment for that of the circuit court as to the reasonableness of the fees charged for the services rendered. The judgment of the Appellate Court will be affirmed. Judgment affirmed.